Case 7:19-cv-00863-EKD-JCH Document 76 Filed 11/20/20 Page 1 of 8 Pageid#: 381




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                  ROANOKE DIVISION

 TRAVIS WAYNE TOLLEY,                         )
                                              )
        Plaintiff,                            )
                                              )
 v.                                           )       Case No.: 7:19-cv-863
                                              )
 BEN CALDWELL, et al.,                        )
                                              )
        Defendants.                           )

                DEFENDANT GARDNER’S MEMORANDUM IN SUPPORT
                           OF MOTION TO DISMISS

        Defendant Greg Gardner, by counsel, respectfully submits this memorandum in support

 of his motion to dismiss Plaintiff’s First Amendment free exercise claim.

                      BACKGROUND AND STATEMENT OF THE CASE

        Plaintiff Travis Wayne Tolley filed this case on December 19, 2019, as a pro se prisoner.

 Tolley has since retained counsel, and filed multiple amended pleadings. The current active

 pleading is the Third Amended Complaint (“TAC”). Tolley asserts three causes of action in the

 TAC, against law enforcement officers Alan Buzzard, Ben Caldwell, and Greg Gardner

 (collectively, the “defendants”). The first cause of action is a Fourth Amendment claim for

 unlawful search and seizure, related to separate searches of his home. The second cause of

 action is an unlawful seizure claim related to Tolley’s alleged detainment on March 1, 2018,

 where he was held “naked and handcuffed” for over thirty minutes. The third cause of action is a

 free exercise claim under the First Amendment, which also stems from March 1, 2018. Tolley

 claims the defendants mocked him and damaged some of his religious property. Officer Gardner

 moves to dismiss the second and third causes of action.




                                                  1
Case 7:19-cv-00863-EKD-JCH Document 76 Filed 11/20/20 Page 2 of 8 Pageid#: 382




        Tolley alleges that while executing a search warrant at his home on March 1, 2018,

 unidentified officers broke into his home while he was in the shower. He was seized,

 handcuffed, and brought naked to his living room. (TAC ¶¶ 26-27.) In the living room, he

 “stood while a large crowd of law-enforcement officers entered and left his home while the

 search was conducted.” (Id. at ¶ 27.) “The defendants mocked, laughed and berated Mr. Tolley

 as he stood naked in handcuffs while his home was searched.” (Id. at ¶ 28.) Tolley made

 requests to be allowed to dress, but these requests were denied. (Id. at ¶ 36.) He “was forced to

 stand naked and handcuffed in his living room for more than thirty minutes as the law-

 enforcement officers vainly searched his home for contraband.” (Id. at ¶ 37.) “The officers

 deliberately detained Mr. Tolley and forced him stand [sic] naked and handcuffed long after they

 had secured the premises and in order to deliberately humiliate him.” (Id. at ¶ 38.) According to

 Tolley, “[t]here was no need to prevent [him] from dressing in order to protect anyone’s safety.”

 (Id. at ¶ 39.) Eventually, Officer Gardner “placed shorts on Mr. Tolley, but did so in manner

 [sic] to humiliate [him] by taking up a position inches away from his penis.” (Id. at ¶ 30.)

        Officers Caldwell and Buzzard “mocked and berated” Tolley about a canvas mounted on

 his wall that had a psalm and bible verses on it. (TAC ¶¶ 29, 31.) Officer Caldwell told Tolley

 he was “not a preacher boy” and demanded that Tolley recite Psalm 23. When Tolley complied,

 Caldwell said “you make me sick.” (Id. at ¶ 32.) Officer Buzzard told Tolley that Tolley was

 “not a Christian because [he was] a drug addict.” (Id. at ¶ 33.) Buzzard said he was willing to

 stand before God and asked Tolley if he was willing to do the same. (Id.) According to Tolley,

 Buzzard was particularly offended by the canvas on the wall and directed other officers to

 examine it. (Id. at ¶ 35.) Buzzard allegedly ripped the canvas from Tolley’s wall and destroyed

 it. (Id. at ¶ 48.) Tolley alleges “the defendants [took] one of his religious DVD’s and taped it to



                                                  2
Case 7:19-cv-00863-EKD-JCH Document 76 Filed 11/20/20 Page 3 of 8 Pageid#: 383




 the wall with black tape as a clear message of desecration and intimidation.” (Id. at ¶ 49.)

 Tolley does not specify which defendants participated in this act but simply refers to the

 “defendants” collectively.

        For his second cause of action, Tolley alleges:

        Mr. Tolley was unlawfully seized in violation of his Fourth Amendment right to
        liberty when he was forced to stand naked and handcuffed in his living room for
        more than half an hour while his home was searched and while the officers laughed
        at him and mocked him.

        For his third cause of action, Tolley alleges:

        The defendants, acting jointly and in concert, violated Mr. Tolley’s First
        Amendment right to free exercise of his religious beliefs when they (i) forced him
        to recite a Bible verse while he was dressed only in shorts and handcuffed, (ii)
        denigrated his religious beliefs and mocked him for them, and (iii) destroyed
        property that contained religious content.

 (Id at ¶¶ 72, 75.) Tolley does not allege that Gardner had personal involvement in the alleged

 deprivation of his free exercise rights. Moreover, even if Tolley did sufficiently allege Gardner’s

 personal involvement, the allegations in the TAC do not support a free exercise claim. In

 addition, Tolley does not allege sufficient facts to show that Officer Gardner unlawfully detained

 him. Accordingly, Tolley’s second and third causes of action against Officer Gardner are

 insufficient as a matter of law and must be dismissed.

                                             ARGUMENT

 I.     Standard of Review.

        Rule 12(b)(6) of the Federal Rules of Civil Procedure permits dismissal when a plaintiff

 fails to state a claim upon which relief can be granted. To survive a Rule 12(b)(6) motion to

 dismiss, a complaint must contain sufficient “facts to state a claim to relief that is plausible on its

 face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). The complaint’s “[f]actual

 allegations must be enough to raise a right to relief above the speculative level.” Id. at 555.

                                                    3
Case 7:19-cv-00863-EKD-JCH Document 76 Filed 11/20/20 Page 4 of 8 Pageid#: 384




        A court should construe factual allegations in the nonmoving party’s favor and will treat

 them as true, but is “not so bound with respect to [the complaint’s] legal conclusions.” Dist. 28,

 United Mine Workers, Inc. v. Wellmore Coal Corp., 609 F.2d 1083, 1085 (4th Cir. 1979). A

 court will accept neither “legal conclusions drawn from the facts” nor unwarranted inferences,

 unreasonable conclusions, or arguments.” E. Shore Mkts., Inc. v. J.D. Assocs. Ltd. P’ship, 213

 F.3d 175, 180 (4th Cir. 2000). Further, “[t]hreadbare recitals of the elements of a cause of

 action, supported by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S.

 662, 678 (2009).

        In order for a plaintiff’s claims to survive dismissal, he must allege facts sufficient to

 state all the elements of his claim. Bass v. E.I. DuPont de Nemours & Co., 324 F.3d 761, 765

 (4th Cir. 2003) (citing Dickson v. Microsoft Corp., 309 F.3d 193, 213 (4th Cir. 2002); Iodice v.

 United States, 289 F.3d 270, 281 (4th Cir. 2002)). The Supreme Court requires that a plaintiff

 provide the grounds of his entitlement to relief, which “requires more than labels and

 conclusions, and a formulaic recitation of the elements of a cause of action will not do.”

 Twombly, 550 U.S. at 555.

 II.    Tolley failed to state a Free Exercise claim against Officer Gardner (Third Cause of
        Action).

        A. The allegations do not show personal involvement by Officer Gardner.

        To assert liability under § 1983, Tolley must affirmatively demonstrate that each

 defendant acted personally to deprive him of his constitutional rights. E.g., Wright v. Collins,

 766 F.2d 841, 850 (4th Cir. 1985); Delk v. Moran, 2018 U.S. Dist. LEXIS 50534, at *15 (W.D.

 Va. Mar. 27, 2018). “It is particularly important in § 1983 cases against multiple government

 actors in their individual capacities that the complaint make clear exactly who is alleged to have

 done what to whom, to provide each individual with fair notice as to the basis of the claims

                                                   4
Case 7:19-cv-00863-EKD-JCH Document 76 Filed 11/20/20 Page 5 of 8 Pageid#: 385




 against him or her.” Fox v. City of Greensboro, 807 F. Supp. 2d 476, 495 (M.D.N.C. 2011)

 (internal quotations and citations omitted) (emphasis in original). Allegations like those in the

 TAC, “that all of the named defendants . . . in concert with each other, performed the allegedly

 tortious acts stated elsewhere in the complaint” fall short of the established pleading

 requirements to state a § 1983 claim against Gardner. Polk v. Montgomery County, 548 F. Supp.

 613, 614 (D. Md. 1982). There are no allegations in the TAC that Officer Gardner had any

 involvement in destroying Tolley’s religious property or mocking his religious beliefs. Instead,

 the allegations against Gardner are “broad[,] conclusory allegations that defendants were all part

 of a conspiracy or that each participated in the wrongful conduct, unsupported by specific factual

 averments relating to defendant [Gardner’s] alleged involvement,” which are “insufficient to

 state a cause of action” against Officer Gardner. Id. Accordingly, Gardner is entitled to

 dismissal.

        B. The allegations fail to support a free exercise claim as a matter of law.

        Even assuming, arguendo, that Tolley sufficiently alleged Officer Gardner’s

 involvement, his allegations do not support a free exercise claim under the First Amendment.

 “The free exercise inquiry asks whether government has placed a substantial burden on the

 observation of a central religious belief or practice and, if so, whether a compelling

 governmental interest justifies the burden.” Hernandez v. Comm’r of Internal Revenue, 490 U.S.

 680, 699 (1989). In this context, a “substantial burden” is one that puts substantial pressure on

 an individual to modify his practicing behavior and violate his religious beliefs. Lovelace v. Lee,

 472 F.3d 174, 187 (4th Cir. 2006). Tolley’s free exercise claim is insufficient as a matter of law

 because he did not allege a substantial burden on his religious exercise.




                                                  5
Case 7:19-cv-00863-EKD-JCH Document 76 Filed 11/20/20 Page 6 of 8 Pageid#: 386




        Tolley’s allegations are that the “defendants” collectively (1) mocked and berated him;

 (2) made him recite a psalm; (3) destroyed a canvas with religious writings on it; and (4) took

 one of his religious DVD’s and taped them to the wall. (See TAC ¶¶ 29-33, 48-49, 75.) Tolley

 fails to allege how any of these acts prevented him from practicing Christianity or put pressure

 on him to violate his religious beliefs. It is unclear how destruction of a wall-canvas could

 restrict Tolley from practicing his faith. See Miller v. Ferguson, 2019 U.S. Dist. LEXIS 173821,

 at *11-12 (E.D. Pa. Oct. 3, 2019) (“Miller also fails to explain how the destruction of his

 decorative wall posters, even if they had religious content, imposed a substantial burden on his

 free exercise of his religion. In other words, Miller does not indicate how the destruction of his

 property actually prevented him from practicing his faith.”) Likewise, the officers’ alleged

 mocking or forcing him to recite a psalm did not prevent Miller’s religious exercise. It is well

 established that “[m]ere words alone, however offensive or disrespectful, do not state any

 constitutional claim.” Green v. Owens, 2020 U.S. Dist. LEXIS 214235, at *2 (W.D. Va. Nov.

 17, 2020) (citing Carter v. Morris, 164 F.3d 215, 219 n. 3 (4th Cir. 1999)). Moreover, in light of

 the authority discussed, no reasonable officer in Gardner’s position would have known he

 violated Tolley’s constitutional rights. As such, Officer Gardner is entitled to qualified

 immunity. See Columbia v. Haley, 738 F.3d 107, 118 (4th Cir. 2013) (finding that qualified

 immunity shields government officials performing discretionary functions from liability for civil

 damages under § 1983 insofar as their conduct does not violate clearly established constitutional

 rights of which a reasonable person would have known).

 III.   Tolley failed to state a Fourth Amendment claim against Officer Gardner regarding
        his time spent “naked and handcuffed” (Second Cause of Action).

        Tolley claims he “was forced to stand naked and handcuffed in his living room for more

 than thirty minutes” as “the law-enforcement officers” conducted a search, and states that “the

                                                  6
Case 7:19-cv-00863-EKD-JCH Document 76 Filed 11/20/20 Page 7 of 8 Pageid#: 387




 officers” deliberately detained him after they had already secured the premises. (TAC ¶¶ 36-38.)

 These allegations do not establish that it was Gardner (or any of the defendants, for that matter)

 who forced Tolley to stand naked. Tolley’s vague allegation referring to “the officers” does not

 meet the pleading requirements for a § 1983 claim in that it fails to identify who was responsible

 for the allegedly unconstitutional conduct. As alleged, there were several officers involved in the

 search; some of whom searched the home and others who monitored Tolley, and at different time

 periods. (TAC ¶¶ 27, 37.) The TAC does not allege at what point Officer Gardner entered the

 scene as opposed to other officers. (See id. at ¶¶ 26-28) (alleging that “officers” seized Tolley as

 he stepped out of the shower naked; he was taken to the living room, “while a large crowd of

 law-enforcement officers entered and left his home while the search was conducted”; and that

 “[t]he defendants mocked, laughed and berated Mr. Tolley as he stood naked in handcuffs while

 his home was searched.”) This is a critical error. The amount of time that Officer Gardner was

 present for Tolley’s alleged nude detainment is crucial in determining if Tolley has a valid claim.

 The only affirmative allegation against Gardner is that he “placed shorts on Mr. Tolley, but did

 so in manner [sic] to humiliate Mr. Tolley by taking up a position inches away from his penis.”

 (Id. at ¶ 30.) If, for example, Officer Gardner helped Tolley dress as soon as he entered the

 room, Tolley’s claim fails. Compare L.A. County v. Rettele, 550 U.S. 609, 613 (2007) (no

 Fourth Amendment violation where deputies ordered a couple to stand, naked and at gunpoint,

 for approximately two minutes, until they cleared the area), with Hutchinson v. Lemmon, 436 F.

 App’x 210 (4th Cir. 2011) (finding a Fourth Amendment violation where the police officers kept

 Ms. Hutchinson naked for a period “substantially longer than necessary to secure the home and

 protect the officers’ safety”). Tolley’s failure to allege Gardner’s specific involvement is fatal to

 his claim.



                                                   7
Case 7:19-cv-00863-EKD-JCH Document 76 Filed 11/20/20 Page 8 of 8 Pageid#: 388




                                          CONCLUSION

        For the foregoing reasons, Defendant Greg Gardner respectfully asks the Court to dismiss

 the Second and Third Causes of Action with prejudice and for such other relief as the Court may

 deem appropriate.


                                                  GREG GARDNER


                                                  By /s/ Julian F. Harf
                                                  Jeremy E. Carroll (VSB #41331)
                                                  Julian F. Harf (VSB #90775)
                                                  Guynn, Waddell, Carroll & Lockaby, P.C.
                                                  415 S. College Avenue
                                                  Salem, Virginia 24153
                                                  Phone: 540-387-2320
                                                  Fax: 540-389-2350
                                                  Email: jeremyc@guynnwaddell.com
                                                          julianh@guynnwaddell.com
                                                  Attorney for Defendant Greg Gardner


                                   CERTIFICATE OF SERVICE

        I hereby certify that on the 20th day of November, 2020, I electronically filed the

 foregoing with the Clerk of the Court using the CM/ECF system, which will send a notification

 of such filing (NEF) to all counsel of record.

                                                  /s/ Julian F. Harf
                                                  Jeremy E. Carroll (VSB #41331)
                                                  Julian F. Harf (VSB #90775)
                                                  Guynn, Waddell, Carroll & Lockaby, P.C.
                                                  415 S. College Avenue
                                                  Salem, Virginia 24153
                                                  Phone: 540-387-2320
                                                  Fax: 540-389-2350
                                                  Email: jeremyc@guynnwaddell.com
                                                           julianh@guynnwaddell.com
                                                  Attorney for Defendant Greg Gardner




                                                    8
